Title: From George Washington to Henry Lee, 7 December 1791
From: Washington, George
To: Lee, Henry



Sir,
Philadelphia Dec. 7. 1791.

I have received your letter of Nov. 18. covering a resolution of the legislature of Virginia of Nov. 14. and a Memorial of sundry citizens of that commonwealth on the subject of their property carried away by the British, contrary, as they suppose, to the stipulations of the treaty of peace. a regular channel of

communication with that government being now open, I shall not fail to pay due attention to this subject. I have the honor to be with due consideration Yr Excellency’s Most Obedt St
